815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard REDFIELD, Plaintiff-Appellant,v.Brent DANIELSON, County Prosecutor Laurence Glover, PostCommander, Jon Rose, County Building Inspector, Roy C.Howes, County Board Chairman, and County Board Members, DorrJohnson, Elmer Linderman, Betty Noteware, Wendell Brooks,Timothy Joseph, John Gradowski, Oliver Hansen, Carl Rutske,Emily Everson, and John Wagner, Defendants-Appellees.
No. 86-2103.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Appellees Glover and Rose move to dismiss this appeal as untimely filed.  Appellant has responded to the motions to dismiss and also moves for the appointment of counsel and to proceed in forma pauperis on appeal.  This Court entered an order on December 10, 1986, to show cause why the appeal should not be dismissed as untimely filed.


2
On October 22, 1986, the district court entered an order which dismissed appellant's civil rights action.  The notice of appeal was due within 30 days of entry thereof--November 21, 1986.  Rule 4(a) and 26(b), Federal Rules of Appellate Procedure.  Appellant did not file his notice of appeal until November 26, 1986, and is, therefore, five days late.  He did not seek nor was he granted an extension of time within which to file his notice of appeal.  In his response to the motions to dismiss, appellant acknowledges that his notice of appeal was filed late.


3
Because the notice of appeal was untimely filed, this Court is deprived of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).


4
Accordingly, appellees' motions to dismiss are granted and it is ORDERED that this appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  Appellant's motion for appointment of counsel and to proceed in forma pauperis are denied as moot.